Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 2/11/2022 with respect to the limitation of "dividing, by one or more processors, the dataset into a training dataset comprising records relating to a selected label and an inference dataset comprising records with sample data relating to the selected label and all other labels out of the plurality of labels" have been fully considered but they are not persuasive. 
The newly introduced reference Junhong et al. (“Learning Multi Labels from Single Label — An Extreme Weak Label Learning Algorithm”) teaches 
- dividing, by one or more processors, the dataset into a training dataset comprising records relating to a selected label and an inference dataset comprising records with sample data [[relating to the selected label and all other labels out of the plurality of labels]]; ([3.1] “We divide each dataset into a training set and a validation set by random sampling…  Since this paper focuses on learning multiple label through a single label, we also deal with the labels of the training set instances. In data processing, we perform shuffle processing on the training set’s label set and take the first as the training sample’s label.”; “validation set” reads on “inference dataset” and “the first as the training sample’s label” reads on “a selected label”)
Applicant asserts that Malik et al. (US 20120215727 A1)  does not teach “an inference dataset comprising records with sample data relating to the selected label and all other labels out of the plurality of labels”. However, Malik teaches “an inference dataset comprising records with sample data relating to the selected label and all other labels out of the plurality of labels”. In paragraph [0009], Malik recites “a method of training an initially trained classifier (ITC) that was generated using a set of verified documents associated with a set of class labels is disclosed. The set of verified documents is divided into a training set of documents and a test set of documents”. “test set of documents” reads on “inference dataset” and “a set of verified documents associated with a set of class labels” implies that it includes all the labels which should include “a selected label”. Therefore, “the test set of documents” in Malik is relating to the selected label and all other labels out of the plurality of labels.
Applicant’s arguments with respect to the limitation of "dividing, by one or more processors, the training dataset into a plurality of learner training datasets, wherein a learner training dataset comprises at least one sample relating to the selected label" and "generating, by the one or more processors, respective score values for respective ones of the label-specific few-shot learners, wherein the respective score values reflect variability of prediction of the selected label" of claim(s) 1, 13, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Junhong et al. (“Learning Multi Labels from Single Label — An Extreme Weak Label Learning Algorithm”) in view of Malik et al. (US 20120215727 A1) further in view of Park et al. (“MxML: Mixture of Meta-Learners for Few-Shot Classification”)
Regarding claim 1
	Junhong teaches
A computer-implemented method for verifying labels of records of a dataset, wherein the records comprise sample data and a related label out of a plurality of labels, the method comprising:
- dividing, by one or more processors, the dataset into a training dataset comprising records relating to a selected label and an inference dataset comprising records with sample data [[relating to the selected label and all other labels out of the plurality of labels]]; ([3.1] “We divide each dataset into a training set and a validation set by random sampling…  Since this paper focuses on learning multiple label through a single label, we also deal with the labels of the training set instances. In data processing, we perform shuffle processing on the training set’s label set and take the first as the training sample’s label.”; “validation set” reads on “inference dataset” and “the first as the training sample’s label” reads on “a selected label”)
- dividing, by the one or more processors, the training dataset into a plurality of learner training datasets each of which trains one corresponding label-specific [[few-shot]] learner, wherein a learner training dataset comprises at least one sample relating to the selected label; ([2.5][Fig. 2] “③ get the optimized label group solution by genetic algorithm, and split the whole training set to multi subsets according to the group; ④ for each sub-set, train a classifier”; “multi subsets according to the group” reads on “a plurality of learner training datasets” and “a classifier” reads on “label-specific learner”; Fig. 2 discloses classifiers for each group which reads on “label-specific learners”)

    PNG
    media_image1.png
    222
    750
    media_image1.png
    Greyscale

- training, by the one or more processors, a plurality of label-specific [[few-shot]] learners, wherein the [[few-shot]] learners are trained with respective ones of the plurality of learner training datasets; ([2.5][Fig. 2] “③ get the optimized label group solution by genetic algorithm, and split the whole training set to multi subsets according to the group; ④ for each sub-set, train a classifier”; “multi subsets according to the group” reads on “a plurality of learner training datasets” and “a classifier” reads on “label-specific learner”; Fig. 2 discloses classifiers for each group which reads on “label-specific learners”)
- performing, by the one or more processors, inference by the plurality of trained label-specific [[few-shot]] learners on the inference dataset ([2.5][Fig. 3] “In the evaluation phase, for every test instance, and for each group, … ② get the most probable label by pre-trained classifier”; “get .. label by pre-trained classifier” reads on “performing .. inference by the by the plurality of trained label-specific learners” and “test instance” reads on “inference dataset”)

    PNG
    media_image2.png
    224
    386
    media_image2.png
    Greyscale

- generating, by the one or more processors, a plurality of sets of predicted label output values; ([2.5][Fig. 3] “② get the most probable label by pre-trained classifier”; “get the most probable label” reads on “generating .. predicted label output value” and Fig. 3 discloses “a plurality of sets of predicted label output values”)
- generating, by the one or more processors, respective score values for respective ones of the label-specific [[few-shot]] learners, wherein the respective score values reflect variability of prediction of the selected label. ([3.3] “We use multi-label classification criteria Hamming-Loss, Accuracy, Macro-F1, and Instance-F1 to measure the performance. Hamming-Loss evaluate the fraction of the wrong labels to the total number of labels. The operator returns the symmetric difference between Yi , the real label set of the ith instance, and Zi , the predicted one.”; “operator returns the symmetric difference” reads on “generating … score values”; “symmetric difference between the real label set and the predicted one” reads on “respective score values reflect variability of prediction of the selected label” and “ith” reads on “respective”)
Junhong does not appear to distinctly disclose
-… by one by the one or more processors, … an inference dataset comprising records with sample data relating to the selected label and all other labels out of the plurality of labels;
	However, Malik teaches
-… by one by the one or more processors ([0035] “a processor”), … an inference dataset comprising records with sample data relating to the selected label and all other labels out of the plurality of labels; ([0009] “a method of training an initially trained classifier (ITC) that was generated using a set of verified documents associated with a set of class labels is disclosed. The set of verified documents is divided into a training set of documents and a test set of documents”; “test set of documents” reads on “inference dataset” and “a set of verified documents associated with a set of class labels” implies that “inference dataset” are relating to all the labels which includes the selected label.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the extreme weak labeling system of Junhong with the inference dataset of Malik to improve classification accuracy. (Malik [Abstract] “A subset of non-validated documents is also identified and is used to further train and improve accuracy of the classifier.”)
The combination of Junhong and Malik does not appear to distinctly disclose
 - few-shot learners 
However, Park teaches
- few-shot learners ( [Introduction] “The primary interest of this paper is few-shot classification”, [Algorithm 1] “Base meta-learners learned from each dataset {Pm(·)}M m=1 and multiple datasets {Dg}Gg=1”;)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the extreme weak labeling system of Junhong and Malik with the few-shot learners of Park to train the classifiers with the appropriate configuration thereby achieving high performance in label classification. (Park [Introduction] “(ii) we observe that our model achieves the best performance among the state-of-the-art algorithms”)

Regarding claim 5
Junhong as modified by Malik and Park teaches all of the limitations of claim 1 as cited above and Park further teaches:
- training, by one or more processors, the one of the plurality of label specific few-shot learners with the records of the dataset relating the selected label. ([§3.1] “To ease exploiting the label information, we collect K instances that belong to the same label and denote the hidden representations of them as 
    PNG
    media_image3.png
    25
    120
    media_image3.png
    Greyscale
, where Sn means the subset of support set that only contains the data labeled as n. “For the first step, each meta-learner is trained from its associated dataset, and fixed throughout the next step”; “only contains the data labeled as n” reads on the dataset relating the selected label”)
	Same motivation as claim 1.

Regarding claim 6
Junhong as modified by Malik and Park teaches all of the limitations of claim 1 as cited above and Park further teaches:
- wherein each of the plurality of label specific few- shot learners has been pre-trained with data samples relating to the selected label. ([§3.1] “For the first step, each meta-learner is trained from its associated dataset, and fixed throughout the next step”)
	Same motivation as claim 1.

Regarding claim 13
Claim 13 is a computer program product claim, comprising one or more computer readable storage media and program instructions, corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Malik teaches a media and program instructions ([0017] “a machine-readable medium storing machine-readable instructions”).

Regarding claim 17
Claim 17 is a computer program product claim, comprising one or more computer readable storage media and program instructions, corresponding to the methods of claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. Note that Malik teaches a media and program instructions ([0017] “a machine-readable medium storing machine-readable instructions”).

Regarding claim 18
Claim 18 is a system claim comprising a memory and at least one processor corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Malik
teaches a memory and a processor ([0035] “memory”; [0035] “processor”).

Claims 2, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Junhong in view of Malik in view of Park further in view of Hong et al. (US 20200089653 A1)
Regarding claim 2
Junhong as modified by Malik and Park teaches all of the limitations of claim 1 as cited above and Junhong  further teaches
- aggregating, by one or more processors, the predicted label output values within each set of the sets of predicted label output values ([2.5][Fig. 3] “③ combine all the labels obtained from all the groups. Figure 3 shows the evaluation process.”; “combine” reads on “aggregating”)
	Junhong as modified by Malik and Park does not appear to distinctly disclose
- in response to determining that at least a predefined number of score values are below a predefined variability threshold value, determining, by one or more processors, the dataset as verified regarding the selected label.
	However, Hong teaches
- in response to determining that at least a predefined number of score values are below a predefined variability threshold value, determining, by one or more processors ([0189] “a processor”), the dataset as verified regarding the selected label. ([0176-0177] “when the uncertainty is less than a threshold value, the ensemble model may output the final result value. On the other hand, when the uncertainty is greater than the threshold value, the ensemble model may not output the final result value, or may output information representing that it is unable to search for a right answer.”; “output the final result value” reads on “verified”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the extreme weak labeling system of Junhong, Malik and Park with the variability score aggregation of Hong to determine the dataset verification thereby obtaining better prediction performance (Hong [0005]).

Regarding claim 14
Claim 14 is a computer program product claim, comprising one or more computer readable storage media and program instructions, corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that Malik teaches a media and program instructions ([0017] “a machine-readable medium storing machine-readable instructions”).

Regarding claim 19
Claim 19 is a system claim comprising a memory and at least one processor corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that Malik
teaches a memory and a processor ([0035] “memory”; [0035] “processor”).

Claims 3-4, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in Junhong view of Malik in view of Park further in view of Salakhutdinov et al. (“One-Shot Learning with a Hierarchical Nonparametric Bayesian Model”)

Regarding claim 3
Junhong as modified by Malik and Park teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- wherein at least one of the few-shot learners is a one- shot learner.
	However, Salakhutdinov teaches
 - wherein at least one of the few-shot learners is a one-shot learner. ([5. One-shot Learning] “One of the key goals of our work is to develop a model that has the ability to generalize from a single example”; ”model” reads on “learner”; [Introduction] “A hierarchical Bayesian model we describe here takes a step towards this “one-shot learning” ability by learning abstract knowledge that support transfer of useful inductive biases from previously learned concepts to novel ones.”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the extreme weak labeling system of Junhong, Malik and Park with the one-shot learning with Bayesian algorithm of Salakhutdinov to learn labels from single training example with meaningful category thereby achieving faster and better inference (Salakhutdinov [1. Introduction]).

Regarding claim 4
Junhong as modified by Malik and Park teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- wherein at least one of the few-shot learners is using a Bayesian few-shot learning algorithm.
	However, Salakhutdinov teaches
 - wherein at least one of the few-shot learners is using a Bayesian few-shot learning algorithm.
 ([5. One-shot Learning] “One of the key goals of our work is to develop a model that has the ability to generalize from a single example”; ”model” reads on “learner”; [Introduction] “A hierarchical Bayesian model we describe here takes a step towards this “one-shot learning” ability by learning abstract knowledge that support transfer of useful inductive biases from previously learned concepts to novel ones.”)
	Same motivation as claim 3.

Regarding claim 15
Claim 15 is a computer program product claim, comprising one or more computer readable storage media and program instructions, corresponding to the methods of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3. Note that Malik teaches a media and program instructions ([0017] “a machine-readable medium storing machine-readable instructions”).

Regarding claim 16
Claim 16 is a computer program product claim, comprising one or more computer readable storage media and program instructions, corresponding to the methods of claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. Note that Malik teaches a media and program instructions ([0017] “a machine-readable medium storing machine-readable instructions”).

Regarding claim 20
Claim 20 is a system claim comprising a memory and at least one processor corresponding to the methods of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3. Note that Malik
teaches a memory and a processor ([0035] “memory”; [0035] “processor”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Junhong in view of Malik in view of Park further in view of Matskevich et al. (US 20180181559 A1)

Regarding claim 7
Junhong as modified by Malik and Park teaches all of the limitations of claim 1 as cited above and Malik further teaches
- dividing, by one or more processors, the dataset into a second training dataset comprising records relating to a second selected label and a second inference dataset comprising records with sample data relating to the second selected label and all other labels out of the plurality of labels ; ([0009] “a method of training an initially trained classifier (ITC) that was generated using a set of verified documents associated with a set of class labels is disclosed. The set of verified documents is divided into a training set of documents and a test set of documents”; “test set of documents” reads on “inference dataset”)
Junhong as modified by Malik and Park does not distinctly disclose
- in response to determining that none of the plurality of learner training datasets result in a confidence level above a confidence threshold level, 
	However, Matskevich teaches
 - in response to determining that none of the plurality of learner training datasets result in a confidence level above a confidence threshold level ([0004] “responsive to determining that the confidence level falls below a threshold confidence value”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the extreme weak labeling system of Junhong, Malik and Park with the confidence value comparison of Matskevich to provide higher weight in determining the classifier parameter value thereby enhancing the system performance (Matskevich [0036][0049]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Junhong in view of Malik in view of Park in view of Matskevich further in view of Tamura et al. (US 20200202253 A1)

Regarding claim 8
Junhong as modified by Malik, Park and Matskevich teaches all of the limitations of claim 7 as cited but does not distinctly disclose
- increasing, by one or more processors, the number of the plurality of learner training datasets from one repetition cycle to a next repetition cycle until a measured improvement of the results is below a predefined threshold value. 
	However, Tamura teaches
 - increasing, by one or more processors ( [0007] “computer”), the number of the plurality of learner training datasets from one repetition cycle to a next repetition cycle until a measured improvement of the results is below a predefined threshold value. ([0070] “to repeat the configuration processing by adding new second learning data to the learning data set until the error rate falls below a predefined threshold value.”; “adding” reads on “increasing”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the extreme weak labeling system of Junhong, Malik, Park and Matskevich with the data addition of Tamura to provide more appropriate dataset thereby enhancing accuracy (Tamura [0003]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Junhong in view of Malik in view of Park in view of Matskevich further in view of Meadow (US 20180012132 A1).

Regarding claim 9
Junhong as modified by Malik, Park and Matskevich teaches all of the limitations of claim 7 as cited but does not distinctly disclose
- decreasing, by the one or more processors, the number of the training dataset by removing training datasets with low confidence levels and keeping learner training datasets of the plurality of learner training datasets which result in high confidence levels of the related labels for a next repetition cycle.
	However, Meadow teaches
- decreasing, by one or more processors ([0003] “computer”), the number of the training dataset by removing training datasets with low confidence levels and keeping learner training datasets of the plurality of learner training datasets which result in high confidence levels of the related labels for a next repetition cycle. ([0071] “It then iterates through screenings of those sets, comparing each for consistency, and reduces the number of sets to functional sets of data with high probabilities of accuracy.”; “reduces” reads on “decreasing”; “high probabilities of accuracy” reads on “high confidence levels”; “iterates” reads on “for a next repetition cycle”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the extreme weak labeling system of Junhong, Malik, Park and Matskevich with the data decrease of Meadow to provide more appropriate dataset thereby achieving higher efficiency (Meadow [0002]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Junhong in view of Malik in view of Park further in view of Liu et al. (US 20200242736 A1)

Regarding claim 10
Junhong as modified by Malik and Park teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- wherein each of the plurality of label-specific few- shot learners is adapted for a classification in two classes comprising a fit-to-label class and a not-fit-to-label class.
	However, Liu teaches
- wherein each of the plurality of label-specific few- shot learners is adapted for a classification in two classes comprising a fit-to-label class and a not-fit-to-label class. ([Abstract] “A few-shot, unsupervised image-to-image translation (“FUNIT”) algorithm is disclosed that accepts as input images of previously-unseen target classes.”, [0041] “Machine learning models for binary classification problems predict a binary outcome, such as one of two possible classes.”; “binary outcome” reads on “two classes comprising a fit-to-label class and a not-fit-to-label class”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the extreme weak labeling system of Junhong, Malik and Park with the binary classification of Liu to provide simpler classification thereby increasing classification accuracy (Liu [0017]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Junhong in view of Malik in view of Park in view of Tamura further in view of Salz. (US 20150161110 A1)

Regarding claim 11
Junhong as modified by Malik and Park teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- sorting, by one or more processors, the sample data according to known confidence level of a respective related label
	However, Tamura teaches
- sorting, by one or more processors ( [0007] “computer”), the sample data according to known confidence level of a respective related label ([0022] “Further, the machine review processing may include processing for sorting the data D1, D2, . . . , Dn included in the data set DS in a descending order of scores S1, S2, . . . , Sn.”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the extreme weak labeling system of Junhong, Malik and Park with the data sorting of Tamura to provide more appropriate dataset thereby enhancing accuracy (Tamura [0003]).
Junhong as modified by Malik, Park and Tamura does not distinctly disclose:
- selecting, by one or more processors, a portion of sample data for the training dataset such that the sample data of the portion have higher confidence levels of the related label than the remaining portion of the dataset.
	However, Salz teaches
- selecting, by one or more processors ([0004] “processors”), a portion of sample data for the training dataset such that the sample data of the portion have higher confidence levels of the related label than the remaining portion of the dataset. ([0034] “select subsets of characters having higher probability scores than a remainder of the characters.”; “subsets” reads on “a portion”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the extreme weak labeling system of Junhong, Malik, Park and Tamura with the data selection of Salz to provide more reliable dataset thereby increasing accuracy of the classifier (Salz [0023]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Junhong in view of Malik in view of Park further in view of Kushnir. (US 20140317034 A1)

Regarding claim 12
Junhong as modified by Malik and Park teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- upon determining a record having a related confidence level in the dataset, adding, by one or more processors, the respective record to the training dataset.
	However, Kushnir teaches
- upon determining a record having a related confidence level in the dataset, adding, by one or more processors, the respective record to the training dataset. ([0031] “the query engine identifies the data entry to add to the training data set based on the predicted label values of the pool data or test data and the influence that each node has on its neighbors in the proximity graph instead of only using a computation based on a predetermined criteria.”; “identifies” reads on “determining”; [Fig. 2] discloses the determining and adding record to the dataset)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the extreme weak labeling system of Junhong, Malik and Park with the dataset increase of Kushnir to provide efficient class assignment thereby minimizing prediction error (Kushnir [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is (571)272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG W LEE/Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129